Citation Nr: 9911382	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-32 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for non-ulcer 
dyspepsia.

2.  Entitlement to service connection for residuals of a 
fracture of the right 2nd metatarsal.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 22, 1983 to March 
28, 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  The RO, in pertinent part, denied entitlement to 
service connection for non-ulcer dyspepsia and residuals of a 
fracture of the right 2nd metatarsal, and granted service 
connection for psoriasis that was evaluated as 10 percent 
disabling effective March 29, 1994.  

In March 1996 a hearing officer at the RO affirmed the 
determinations previously entered, granted entitlement to 
service connection for residuals of a fractured 3rd right 
metatarsal, and granted an increased evaluation of 30 percent 
for psoriasis effective March 29, 1994.  

The issue of service connection for non-ulcer dyspepsia is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a fracture of the right 2nd metatarsal is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  Psoriasis is not productive of ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnancy.  


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a 
fracture of the right 2nd metatarsal is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991.

2.  The criteria for an initial rating in excess of 30 
percent for psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7816 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
residuals of a fracture of the right 2nd 
metatarsal.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Prior to a determination of an issue on the merits, the 
claimant must first submit a claim that is "well grounded."  
38 U.S.C.A. §  5107(a).  A "well grounded" claim has been 
determined to be one which is plausible, "meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

38 U.S.C.A. § 5107(a) places an initial burden on a claimant 
to produce evidence that the claim is "well grounded."  The 
Department of Veterans Affairs benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  

Furthermore, the evidence must "justify a belief by a fair 
and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107;  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  "To be well grounded, a claim 'need not be 
conclusive,' . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  

Where the determinative issue involves the question of a 
medical diagnosis, only individuals possessing specialized 
training and knowledge are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show that in April 1985, the veteran 
received treatment for an injury to the right foot.  It was 
reported that a tow bar fell on his right foot.  Physical 
findings showed that the right foot was diffusely swollen and 
tender.  

It was indicated that an X-ray of the right foot revealed a 
fracture of the third (metacarpal).  The right foot was 
placed in a splint.  There were no findings referable to the 
right 2nd metatarsal joint.  An X-ray report of the right 
foot revealed no evidence of recent fracture.  

A VA medical examination was performed in April 1994.  It was 
reported that the veteran had a history of a right 2nd 
metatarsal fracture with posterior splinting for union of the 
fracture site.  The physical examination revealed that the 
right foot failed to reveal any deformity compatible with 
non-union of the 2nd metatarsal.  There was full range of 
motion of the flexors and extensors of the toes.  

A personal hearing was held at the RO in January 1996.  The 
veteran testified that during service a physician informed 
him that he had a right foot fracture.  The veteran stated 
that during service he dropped a huge tow bar on the third 
metatarsal of his right foot.  He stated since service when 
it was cold or wet he had problems with the toe.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
residuals of a fracture of the 2nd right metatarsal must be 
denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Initially, it was argued that during service the veteran 
sustained a fracture of the right 2nd metatarsal joint when a 
tow bar fell on his right foot.  Service medical records 
reveal an injury of the right foot.  The service medical 
records show some soft tissue injury to the right foot, but 
with respect to any fractures, they are limited to an X-ray 
interpretation of a right 3rd metatarsal fracture, misnamed 
as a metacarpal fracture.  The service medical records are 
entirely negative for any evidence of a right 2nd metatarsal 
fracture.  Further, at the January 1996 personal hearing the 
veteran testified that the injury to his right foot that 
occurred during service was limited to a fracture of the 
right third metatarsal.  

In other words, the evidentiary record is totally devoid of 
any probative evidence that the veteran has residuals of a 
fracture of the right 2nd metatarsal which has, on the basis 
of competent medical authority, been linked to his period of 
active service on any basis.  The veteran's claim is 
predicated on his own unsubstantiated, lay opinion.  He is 
clearly alleging a fact which is well beyond his competence 
to do so.  Espiritu, King.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Accordingly, as a well grounded claim must be 
supported by cognizable evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
residuals of a fracture of the right 2nd metatarsal must be 
denied as not well grounded.

Although the Board considered and denied the claimant's 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a fracture of the right 2nd metatarsal.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim, the 
doctrine of reasonable doubt has no application in his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).


The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for residuals of a 
fracture of the right 2nd metatarsal, VA has no duty to 
assist the appellant in developing his case.


II.  Entitlement to an initial evaluation 
in excess of 30 percent for psoriasis.


Factual Background

Service medical records show that the veteran received 
treatment for psoriasis that involved the back, shoulders, 
and trunk.  

A VA general medical examination was performed in April 1994.  
It was reported that the veteran had severe disseminated 
psoriasis that required periodic ultraviolet treatment, 
topical steroids, and immunosuppressive drugs.  Physical 
findings revealed multiple lesions on the anterior and 
posterior trunk, and forearms.  

A VA examination of the skin was performed in July 1994.  It 
was reported that the veteran had an eight-year history of 
psoriasis that was exacerbated with stress, Koebner 
phenomenon.  His medications and treatment included ultra 
violet light, Aquifer, Atarax, and Diprolene cream.  He had 
had some improvement of the condition in 1 1/2 years.  The 
veteran complained of dry skin, itching, and pain.  The 
objective findings revealed large and small, pink slightly 
scaly plaques over 50 percent of the total body area.  The 
diagnosis was stable, large and small plaques, psoriasis 
vulgaris.  

VA clinical records from July 1994 through January 1996 
reveal that the veteran received treatment for psoriasis.  In 
January 1996 it was reported that the psoriasis was 
manifested by erythematous plaques and minimal scaling over 
50 to 60 percent of the veteran's body area.  

At the January 1996 personal hearing, the veteran testified 
that his psoriasis condition covered 80 percent of his body, 
including his face, upper arm, back, mid-torso, abdomen, and 
upper leg.  He testified that he had constant itching, and 
that the condition was repugnant.  He stated that the 
psoriasis did not ooze.  He testified that one medication 
that he used was Atarax that made him sleep so he would not 
scratch.  

VA administrative records show that on several occasions in 
1998, VA attempted to contact the veteran so that he could be 
scheduled for a medical evaluation of his psoriasis.  The VA 
administrative records show that mail forwarded to the 
veteran was returned as undeliverable, and that the veteran's 
whereabouts are unknown.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case. When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  

A 30 percent evaluation may be assigned for psoriasis with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A maximum evaluation of 50 percent may be 
assigned for psoriasis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118;  Diagnostic Code 7816.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his psoriasis 
is well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran's assertions concerning the severity of his 
psoriasis (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's psoriasis, rather 
than an increased rating where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
9.  In the case at hand, the Board finds that a staged rating 
is not appropriate.

The record reveals that the veteran has a long history of 
psoriasis.  The most recent clinical evidence shows that at 
times the psoriasis covers anywhere from 45 to 80 percent of 
the veterans body area.  The psoriasis is manifested by small 
and large plaques that cause itching and apparently some 
scaling.  While the clinical data clearly show that the 
veteran's psoriasis remains symptomatic and covers a large 
portion of his body area, there is no clinical evidence that 
shows the psoriasis is productive of ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that it is exceptionally repugnant.  


The veteran has been afforded the opportunity to present for 
further evaluation of his psoriasis disorder.  However, his 
current whereabouts are unknown.  The veteran should be 
reminded that "[t]he duty to assist is not always a one-way 
street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In any event, the Board finds that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. §  4.7.  

The Board has also considered the veteran's testimony from 
the January 1996 personal hearing where he reported his skin 
complaints and symptoms.  
The Board concludes that the weight of the veteran's 
testimony is limited since the evidence of record does not 
reveal pathology which equates to the criteria necessary for 
a higher disability evaluation.  An increased evaluation for 
psoriasis is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for psoriasis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
2nd metatarsal fracture, the appeal is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for psoriasis is denied. 



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Concerning service connection for non-ulcer dyspepsia, in the 
July 1994 rating decision, it was determined by the RO that 
non-ulcer dyspepsia was not shown in the veteran's service 
medical records or on VA medical examination.  The record 
shows that the veteran had military service from June 1983 to 
March 1994.  Submitted by the veteran in conjunction with his 
substantive appeal that was received in September 1995, were 
service medical records.  

Among the service medical records is a service physical 
evaluation board (PEB) report, dated in December 1993.  Among 
the diagnoses revealed in December 1993 PEB is non-ulcer 
dyspepsia.  Further, in an October 1995 post-service 
pulmonary evaluation from a military facility, which from a 
diagnostic perspective mirrors the December 1993 PEB and is 
without any pertinent physical findings, also reveals a 
diagnosis of non-ulcer dyspepsia.  In subsequent ratings and 
statements of the case, the RO continues to assert that the 
record is absent for medical evidence of non-ulcer dyspepsia.  

Based on the foregoing, it appears that the RO has not had the 
opportunity to review some of the pertinent data in the claims 
file.  In this regard, additional development is necessary.  

This case is REMANDED to the RO for the following:

1.  The RO should consider medical 
evidence from the veteran's period of 
service, to include the December 1993 
PEB, and the October 1995 pulmonary 
report from the military medical 
facility, both of which include diagnoses 
of non-ulcer dyspepsia.  

2.  The RO should undertake any indicated 
development of the claim for service 
connection for non-ulcer dyspepsia, 
including the conduction of a medical 
examination if necessary.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for non-ulcer dyspepsia. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
                                                RONALD R. 
BOSCH 
	Member, Board of Veterans' Appeals



 

